  AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of 1


... - ...
       ~
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                               JUDGMENT IN A CRIMINAL CASE
                                   v.                                          (For Offenses Committed On or After November 1, 1987)



                        Erick Ines Carrillo-Torres                             Case Number: 3:19-mj-21172

                                                                               Knut S J dlhnson
                                                                               Defendant's ,f ttorney
                                                                                                        FILED
                                                                                                        tA L\R   0 8 2019
  REGISTRATION NO. 83327298
  THE DEFENDANT:                                                                                CLERK. U.S. O:STRICT COURT
                        .                                      .                              SOUTHERN DISTR1CT OF CALIFORNIA
   IZI pleaded gmlty to count(s) 1 of Complamt                                                BY                              DEPUTY
                                                                                                           ,_
   D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                   Nature of Offense                                                            Count Number(s)
  8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

   D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




   D Count(s)                                                                   dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                 D TIME SERVED                             ~         ,}O                             days

   IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, March 7, 2019


                ' '
                               (
                                    ,,.----·-""
                                            J
                                                                            Date of Imposition of Sentence
                                                                                                                --
  Received~
     .            . \

                DUS
                                _ /
                                        /




  Clerk's Office Copy                                                                                                       3:19-mj-21172
